In this cause appellees have filed their remittitur of judgment, remitting to the appellants the sum of $1,008, to be credited on the judgment of $2,508 herein rendered, thus leaving a balance due on said judgment of $1,500. In consideration of said remittitur, appellants have agreed that the judgment may be reformed and affirmed for the sum of $1,500 and costs of suit. Accordingly, the judgment herein is reformed and affirmed in favor of appellees against appellants for the sum of $1,500 and costs of suit.
Reformed and affirmed.